COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re James Wesley Groves and Keith Gross, Relators

Appellate case number:     01-15-00537-CV

Trial court case number: 2008-14866

Trial court:               311th District Court of Harris County

        Relators, James Wesley Groves and Keith Groves, have filed a petition for a writ of
mandamus challenging the trial court’s April 28, 2015 oral ruling. On October 8, 2015, Gross
filed a verified emergency motion to stay enforcement of the trial court’s “order.” The motion is
granted. The trial court’s April 28, 2015 order is stayed. See TEX. R. APP. P. 52.10(b). The stay
is effective until disposition of the petition for a writ of mandamus or further order of this Court.

       It is so ORDERED.



Judge’s signature: /s/Justice Russell Lloyd
                    Acting individually  Acting for the Court


Date: October 9, 2015